Citation Nr: 0534658	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  04-03 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for non-small cell lung 
cancer, claimed as secondary to in-service herbicide 
exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1964 to October 
1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from November 2002 and June 2003 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
his testimony has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for lung cancer.  The 
veteran contends that he was exposed to the toxic herbicide, 
Agent Orange, during the Vietnam War era, and that this 
exposure led to the development of the disease at issue.  
Specifically, the veteran reported, in December 2002 
correspondence to the RO that he received combat pay for time 
spent at a base in Saigon, Vietnam.  

At his personal hearing in July 2005, the veteran testified 
that he was exposed to Agent Orange during a tour of duty at 
an Air Force Base in Thailand, that he witnessed spraying of 
foliage on the base and, loaded 55 gallon drums.  At the 
hearing, the veteran submitted information, presumably 
obtained from the Internet, noting the possibility of the 
existence of Agent Orange on Air Bases in Thailand during the 
Vietnam era.  

Since the veteran's claim is critically dependent on his 
ability to establish entitlement to the legal presumptions 
afforded veterans who were exposed to Agent Orange, and as 
the Board believes that not all means of verification have 
been exhausted, additional development is warranted in order 
to determine whether the veteran was in Vietnam during 1966-
1967 as part of his service duties while stationed in 
Thailand and/or whether the veteran was exposed to herbicides 
during service in Thailand.  The veteran's service personnel 
records are not associated with the claims file.  

Accordingly, the claim is REMANDED to the RO/AMC for the 
following action:

1.  The RO should contact the National 
Personnel Records Center located at 9700 
Page Avenue, St. Louis, Missouri, 63132- 
5100, and request complete copies of the 
veteran's service personnel records for 
the veteran's complete period of service.

2.  After completion of #1, the RO/AMC 
should contact the National Archives 
request copies of his unit records, or 
any information available with regard to 
the activities of the veteran's unit from 
October 1966 to October 1967.  If actual 
duty or visitation in Vietnam is not 
established, the RO/AMC should undertake 
all appropriate action to attempt to 
verify, through official channels, the 
likelihood of the veteran's exposure to 
herbicides in service in Thailand.

3.  Following any additional development 
deemed appropriate, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and be afforded an 
opportunity for response.  Then, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


